Exhibit 10.2
EMPLOYMENT AGREEMENT
 
This Agreement is made, entered into, and is effective as of the Effective Date,
by and between the Company and the Executive.
 
Article 1.  Employment
 
1.1           The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company in accordance with the terms and
conditions set forth herein for a period of three years, commencing  as of the
Effective Date (such three year period as it may be extended, the
“Term”).  Commencing on the third anniversary of the Effective Date, and each
anniversary thereafter, the Term shall automatically be extended for an
additional year, unless at least 90 days prior to such anniversary, the Company
or Executive shall have given notice in accordance with Section 12.2 that it or
he does not wish to extend the Term  If the Company gives such Notice of
Termination, it shall be treated as a Termination Without Cause as per Section
7.4 or 8.2 as may be applicable; if Executive gives such Notice of Termination
it shall be treated as a  Voluntary Termination by the Executive under Section
7.3.
 
1.2           Restricted Shares; Stock Options. The Company shall grant to the
Executive on the Employment Date the following long-term incentive awards:
 
(a) Time-Based Restricted Shares.  A restricted stock award of 349,780 shares of
the Company’s common stock.  Such award shall vest as to one-third of the shares
underlying the award on December 31, 2012; one-third on December 31, 2013 and
the remaining one-third on December 31, 2014, provided that the Executive is
employed by the Company or its affiliate on the applicable vesting date.  In the
event that the Executive’s employment is terminated for Cause or is voluntarily
terminated by the Executive other than for Good Reason, any such shares that are
unvested at the time of such termination of employment shall be forfeited to the
Company (in exchange for no consideration).
 
(b)  Time-Based Stock Options. A stock option to purchase 524,670 shares of the
Company’s common stock with an exercise price equal to the closing price of the
Company’s common stock on the Employment Date, a ten year term, and such other
terms and conditions applicable to stock options granted by the Company to its
senior management. Such award shall vest as to one-third of the shares
underlying the award on December 31, 2012; one-third on December 31, 2013; and
one-third on December 31, 2014, provided that the Executive is employed by the
Company or its affiliate on the applicable vesting date.  In the event that the
Executive’s employment is terminated for Cause or is voluntarily terminated by
the Executive other than for Good Reason, the portion of  such option  that is
unvested at the time of such termination of employment shall be forfeited to the
Company (in exchange for no consideration).
 
(c) Performance-Based Stock Options.  A stock option to purchase 174,890 shares
of the Company’s common stock, with an exercise price equal to the closing price
of the Company’s common stock on the Employment Date,  a ten year term, and such
other terms and conditions applicable to stock options granted by the Company to
its senior management.  Such award shall vest and become exercisable upon the
satisfaction of the performance conditions (based upon a


 
1

--------------------------------------------------------------------------------

 
 
performance period of no greater than 3 years) to be determined by the
Compensation Committee.
 
1.3           Sign-on Bonus.  On the Employment Date, the Company shall pay the
Executive a one-time sign-on bonus in the amount of $480,000, subject to all
applicable withholdings and deductions.
 
Article 2.  Definitions
 
2.1           “Agreement” means this Employment Agreement.
 
2.2           “Annual Bonus” means the annual bonus that may be paid to the
Executive in accordance with the Company’s annual bonus program as described in
Section 5.3.
 
2.3           “Base Salary” means the salary of record paid to the Executive as
annual salary, pursuant to Section 5.2, excluding amounts received under
incentive or other bonus plans, whether or not deferred.
 
2.4           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 under the Securities Exchange Act.
 
2.5           “Beneficiary” means the persons or entities designated or deemed
designated by the Executive pursuant to Section 15.6.
 
2.6           “Board” means the Board of Directors of the Company.
 
2.7           “Cause” means:
 
(a)           the Executive’s willful and continued failure to substantially
perform his duties and responsibilities, after prior written notice thereof and
an opportunity to cure;
 
(b)           the Executive’s willful engaging in conduct which is materially
injurious (monetarily or otherwise) to the Company, including without
limitation, misuse of Company funds or property;
 
(c)           the Executive’s conviction of a felony (other than a moving
vehicle violation); or
 
(d)           any other material breach by the Executive of this Agreement,
including but not limited to Article 13 (Confidentiality and Noncompetition) or
any other confidentiality, noncompetition, nondisclosure and/or inventions
agreement with the Company which is materially injurious (monetarily or
otherwise) to the Company.
 
Notwithstanding the foregoing, the Company must notify the Executive of any
event constituting Cause within 45 days following the Company’s knowledge of its
existence or such event will not constitute Cause under this Agreement.  For
purposes of this Agreement, no act or failure to act, on the part of the
Executive, will be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that the
Executive’s
 
 
2

--------------------------------------------------------------------------------

 
 
action or omission was in the best interests of the Company. The Executive’s
employment will in no event be considered to have been terminated by the Company
for Cause if the act or failure to act upon which such termination is based is
an act or failure to act in respect of which the Executive meets the applicable
standard of conduct prescribed for indemnification or reimbursement or payment
of expenses under the by-laws of the Company or the laws of the state of its
incorporation or the directors’ and officers’ liability insurance of the
Company, in each case as in effect at the time of such act or failure to act.
 
2.8           “Change of Control” or “COC” shall mean the occurrence, in a
single transaction or in a series of related transactions, of one or more of the
following events:
 
(a)           Any Person becomes the owner of voting securities of the Company
(“Voting Securities”) representing more than fifty percent (50%) of the combined
voting power of the Company’s then-outstanding securities, other than by virtue
of a merger, consolidation or similar transaction; provided, however, that in
determining whether a Change of Control has occurred, Voting Securities which
are acquired by any Person in a Non-Control Acquisition (as hereinafter defined)
shall not constitute an acquisition which would cause a Change of Control. A
“Non-Control Acquisition” shall mean an acquisition by (A) an employee benefit
plan (or a trust forming a part thereof) maintained by (1) the Company or (2)
any of the Company’s subsidiaries, (B) the Company or any of the Company’s
subsidiaries, or (C) any Person of not more than 25% of the Voting Securities
that is entitled to and does report such beneficial ownership on Schedule 13G
under the Exchange Act (a “13G Filer”), provided, however, that this clause (C)
shall cease to apply when a Person who is a 13G Filer becomes required to file a
Schedule 13D under the Securities Exchange Act with respect to such beneficial
ownership of the Voting Securities;
 
(b)           The consummation of a merger, consolidation or similar transaction
that directly or indirectly involves the Company (a “transaction”), other than a
transaction which results in (A) the Incumbent Directors (as hereinafter
defined) constituting immediately after such transaction at least a majority of
the Board, the entity surviving such merger or consolidation or, if the Company
or the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, and (B) the voting securities of the Company outstanding immediately
prior to such transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, more than fifty percent (50%) of the combined
voting power of the securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such transaction;
 
(c)           The stockholders of the Company approve, or the Board approves, a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company otherwise occurs;
 
(d)           The consummation of a sale, lease or other disposition of all or
substantially all of the consolidated assets of the Company (a “disposition”)
that requires approval of the Company’s stockholders under Delaware corporate
law; provided that this paragraph (d) excludes a disposition to an entity with
respect to which stockholders of the
 
 
3

--------------------------------------------------------------------------------

 
 
Company own immediately after the disposition more than fifty percent (50%) of
the combined voting power of the entity’s outstanding voting securities; or
 
(e)           The Board ceases to be composed of at least a majority of
Incumbent Directors. “Incumbent Directors” are the current members of the Board
and any subsequent Board member who was nominated or elected by a majority vote
of the Incumbent Directors then in office; provided, however, that no individual
shall be considered an Incumbent Director if such individual initially assumed
office as a result of either an actual or threatened election contest or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board (a “Proxy Contest”) including by reason of any
agreement intended to avoid or settle any election contest or Proxy Contest.
 
Notwithstanding the above paragraphs (a) through (e), a “Change of Control”
shall not have occurred (unless the Board determines otherwise) by reason of
either of the following: (A) any corporate reorganization, merger,
consolidation, transfer of assets, liquidating distribution or other transaction
entered into solely by and between the Company and any subsidiary of the Company
(a “reorganization”), provided the reorganization was approved by at least
two-thirds (2/3) of the Incumbent Directors (as defined above) then in office
and voting; or (B) any of the transactions described in paragraphs (a) through
(e) above occurs pursuant to an Insolvency Proceeding.  An “Insolvency
Proceeding” means (A) the Company institutes or consents to the institution of
any proceeding under any debtor relief law, makes an assignment for the benefit
of creditors, or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for the Company or for all or any material part of the Company’s property; (B)
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of the Company
and the appointment continues undischarged or unstayed for 60 calendar days; or
(C) any proceeding under any debtor relief law relating to the Company or to all
or any material part of the Company’s property is instituted without the consent
of the Company and continues undismissed or unstayed for 60 calendar days, or
any order for relief is entered in any such proceeding.
 
2.9           “Change of Control Protection Period” means the twenty-seven (27)
month period commencing three months prior to a Change of Control and ending
twenty-four (24) months after the date of a Change of Control.
 
2.10           “COC Severance Benefits” means the payment of severance
compensation associated with a Qualifying Termination as described in Article 8
(Change of Control).
 
2.11           “Code” means the Internal Revenue Code of 1986, as amended.
 
2.12           “Common Stock” means the common stock of the Company, $0.001 par
value per share.
 
2.13           “Compensation Committee” means the Compensation Committee of the
Board, or the committee appointed by the Board to perform the functions of such
committee, or if no such committee exists, the Board.
 
 
4

--------------------------------------------------------------------------------

 


2.14           “Company” means Dendreon Corporation, a Delaware corporation, or
any Successor Company thereto as provided in Section 11.1.
 
2.15           “Director” means any individual who is a member of the Board.
 
2.16           “Disability” or “Disabled” has the meaning ascribed to such term
in Section 7.2.
 
2.17           “Effective Date” means January 31, 2012.
 
2.18           “Effective Date of Termination” means the date on which a
termination of the Executive’s employment occurs.
 
2.19           “Employment Date” means January 31, 2012.
 
2.20           “Executive” means John H. Johnson.
 
2.21           “Good Reason” shall mean:
 
(a)           Without the Executive’s express written consent, the occurrence of
any one or more of the following other than during the Change of Control
Protection Period:
 
(1)           The Board or Company (A) alters the Executive’s duties,
responsibilities or title resulting in a significant diminution of the
Executive’s position, duties, responsibilities or status with the Company or,
(B) requires the Executive to report to anyone other than the most senior
executive of the Company if the Executive previously reported to the most senior
executive of the Company or (C) reduces the Executive’s Base Salary, unless the
base salaries of all other employees of the Company at the Vice President level
or above are proportionately reduced and such reduction does not exceed 10% of
the Executive’s Base Salary;
 
(2)           The Board or Company transfers or assigns the Executive to any
location that is more than fifty (50) miles from the location of the Executive’s
principal office. Required travel on the Company’s business that is consistent
with the business travel obligations of the Executive’s position is excluded
from this definition; or
 
(3)           The Company materially breaches its obligations under this
Agreement, but only after the Executive has provided written notice to the
Company specifying such material breach and the Company fails to cure such
breach within 20 days after its receipt of such notice.
 
(b)           During the Change of Control Protection Period, the Executive may
resign for “Good Reason” upon the occurrence of any of the following events or
conditions without the Executive’s express consent:
 
(1)           A material adverse change in the Executive’s duties,
responsibilities or title as in effect at any time within one year preceding the
date of a Change of Control or at any time thereafter; the assignment to the
Executive of any duties or responsibilities which are inconsistent with his
duties, responsibilities or title as in effect at any time within one year
preceding the date of a Change of Control or at any time thereafter; or any
removal of the
 
 
5

--------------------------------------------------------------------------------

 
 
Executive from or failure to reappoint or reelect him to any of such offices or
positions, except in connection with the termination of his employment for
Disability, Cause, as a result of his death or by the Executive other than for
Good Reason;
 
(2)           A material reduction in the Executive’s Base Salary or Target
Annual Bonus opportunity as in effect at any time within one year preceding the
date of a Change of Control or at any time thereafter; provided, however, that a
reduction by more than 10% in the Executive’s Base Salary or Target Annual Bonus
opportunity shall be considered a material reduction for purposes of this
definition;
 
(3)           The Board or Company transfers or assigns the Executive to any
location that is more than fifty (50) miles from the location of Executive’s
principal office prior to the Change of Control. Required travel on the
Company’s business that is consistent with the regular and customary business
travel obligations of the Executive’s position is excluded from this definition;
 
(4)           The failure by the Company to (A) provide the Executive with
compensation and benefits, in the aggregate, at least equal (in terms of benefit
levels and/or reward opportunities) to those provided for under a material
employee benefit plan, program and practice in which the Executive was
participating at any time within one year preceding the date of a Change of
Control or at any time thereafter, or (B) permit the Executive to participate in
any or all incentive, savings, retirement plans and benefit plans, fringe
benefits, practices, policies and programs applicable generally to other
similarly situated employees of the Company and affiliated companies of the
Company (including any successors to the Company and affiliated companies of the
Company);
 
(5)           The Company materially breaches its obligations under this
Agreement;
 
(6)           Any purported termination of the Executive’s employment for Cause
by the Company which does not comply with the terms of Section 7.5; or
 
(7)           The failure of the Company to obtain an agreement, satisfactory to
the Executive, from any Successor Company to assume and agree to perform this
Agreement.
 
Notwithstanding anything to the contrary in Section 7.6, the Executive shall
provide written notice to the Company of any actual or perceived occurrence of
any of the foregoing events which could give rise to a “Good Reason” termination
by the Executive, and the Company shall have twenty (20) days from the date of
such notice to cure any alleged deficiency to the extent curable.
 
2.22           “Notice of Termination” means a written notice indicating the
specific termination provision in this Agreement relied upon, and that sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provisions so
indicated.
 
2.23           “Payment Date” shall have the meaning ascribed to it in Section
15.10.
 
 
6

--------------------------------------------------------------------------------

 


2.24           “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Securities Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
 
2.25           “Position” shall have the meaning ascribed to it in Section 3.1.
 
2.26           “Qualifying Termination” means any of the events described in
Section 8.2, the occurrence of which triggers the payment of COC Severance
Benefits hereunder.
 
2.27           “Release” shall have the meaning ascribed to it in Section 15.10.
 
2.28           “Securities Exchange Act” means the Securities Exchange Act of
1934, as amended.
 
2.29           “Section 409A” shall have the meaning ascribed to it in Section
9(a)(i).
 
2.30            “Severance Benefits” means the payment of severance compensation
as provided in Sections 7.4 and 7.6, and not payable due to a COC.
 
2.31           “Six-Month Payment Date” shall have the meaning ascribed to it in
Section 10.1.
 
2.32           “Successor Company” means any company that (i) acquires more than
50% of the assets of the Company or (ii) acquires more than 50% of the
outstanding stock of the Company, or (iii) is the surviving entity in the event
of a COC.
 
Article 3.  Position and Responsibilities
 
3.1           The Executive agrees to serve as President and Chief Executive
Officer of the Company, reporting to the Board, or in such other position which
Executive shall agree to accept or to which Executive shall be promoted (the
“Position”).
 
Article 4.  Standard of Care
 
4.1           The Executive shall devote substantially his full time, attention,
and energies to the Company’s business and shall not be engaged in any other
business activity, whether or not such business activity is pursued for gain,
profit, or other pecuniary advantage, unless such business activity is approved
by the Board or Compensation Committee.  However, subject to Article 13 and with
the approval of the Compensation Committee, the Executive may serve as a
director of other companies so long as such service is not injurious to the
Company or materially interfere with Executive’s duties hereunder
 
Article 5.  Compensation
 
5.1           As remuneration for all services to be rendered by the Executive
during employment, and as consideration for complying with the covenants herein,
the Company shall pay and provide to the Executive those items set forth in
Sections 5.2 through 5.8.
 
 
7

--------------------------------------------------------------------------------

 


5.2           The Company shall pay the Executive a Base Salary which initially
shall be at a rate of $800,000 per year.  The Base Salary may not be reduced
unless the base salaries of all other employees of the Company at the Vice
President level and above are proportionally reduced and in the case of such
reduction, Base Salary shall not be reduced by more than 10%.
 
(a)           This Base Salary shall be paid to the Executive in equal
installments throughout the year, consistent with the normal payroll practices
of the Company.
 
(b)           The Base Salary shall be reviewed at least annually during
employment, to ascertain whether, in the judgment of the Board or Compensation
Committee, such Base Salary should be increased based primarily on the
performance of the Executive during the year and peer company compensation
review.
 
5.3           Annual Bonus.  Thirty (30) days after the end of each calendar
year, if the Company and the Executive meet specified targets agreed upon in
advance by the Board, the Executive shall be entitled to receive a target bonus
of one hundred percent (100%) of his Base Salary (the “Target Annual Bonus”) as
determined by the Board, in its sole discretion.  Before the beginning of a new
bonus year, the Board may, in its discretion, reduce the percentage of the
Target Annual Bonus applicable to employees provided that Executive’s Target
Annual Bonus may be reduced only to the extent that the percentage annual bonus
of all other employees of the Company at the Vice President level and above are
proportionally reduced.  The Executive must be currently employed by the Company
as of the date of payment of any Annual Bonus in order to be entitled to such
payment.  For calendar year 2012, Executive shall have a target opportunity
equal to 100% of Base Salary with the actual payout determined by actual
performance achievement related to the 2012 target performance goals, but any
such payout shall not be prorated based on length of service.
 
5.4           Long-Term Incentives.  The Executive shall be eligible to
participate in the Company’s long-term incentive plan, as such shall be amended
or superseded from time to time; provided, however, that nothing in this Section
5.4 shall be construed as obligating the Company, the Board or the Compensation
Committee to refrain from changing, and/or amending the long term incentive
plan, so long as such changes are equally applicable to all comparable senior
executives of the Company.
 
5.5           Retirement Benefits.  The Company shall permit the Executive to
participate in any Company qualified defined benefit and defined contribution
retirement plans as may be established during the Executive’s employment by the
Company; provided, however, that nothing in this Section shall be construed as
obligating the Company, the Board or the Compensation Committee to refrain from
changing, and/or amending the nonqualified retirement programs, so long as such
changes are equally applicable to all senior executives  of the Company.
 
5.6           Employee Benefits.  During employment, and as otherwise provided
within the provisions of each of the respective plans, the Company shall make
available to the Executive all benefits to which other executives and employees
of the Company are entitled to receive, as commensurate with the Position,
subject to the eligibility requirements and other provisions of such
arrangements as applicable to executives of the Company generally.
 
 
8

--------------------------------------------------------------------------------

 
 
(a)           Such benefits shall include, but shall not be limited to,
comprehensive health and major medical insurance, dental and life insurance, and
short-term and long-term disability.
 
(b)           The Executive may likewise participate in any additional benefit
as may be established during the Executive’s employment by the Company, by
written policy of the Company.
 
5.7           Vacation.  The Executive shall accrue 25 paid vacation days during
each calendar year (subject to pro-ration in calendar year 2012); provided,
however, that with prior approval of the Board or Compensation Committee,
Executive may carry forward into the next year up to 10 unused vacation days
from the current year.
 
5.8           Perquisites.  The Company shall provide to the Executive, at the
Company’s expense, such perquisites as the Board or Compensation Committee may
determine from time to time to provide.
 
5.9           Right to Change Plans.  The Company shall not be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing any
benefit plan, program, or perquisite, so long as such changes are equally
applicable to all executive employees of the Company.
 
Article 6.  Expenses
 
6.1           Upon presentation of appropriate documentation and subject to
compliance with the Company’s expense reimbursement policy as in effect from
time to time, the Company shall pay, or reimburse the Executive for all ordinary
and necessary expenses, in a reasonable amount, which the Executive incurs in
performing his duties under this Agreement.
 
Article 7.  Employment Terminations
 
7.1           Termination Due to Death.  In the event the Executive’s employment
is terminated by reason of death, subject to Section 7.1(i), the Company’s
obligations under this Agreement shall immediately expire.  Notwithstanding the
foregoing, the Company shall be obligated to pay to the Executive the following:
 
(a)           Base Salary through the Effective Date of Termination;
 
(b)           An amount equal to the Executive’s unpaid  Target Annual
Bonus  established for the fiscal year in which such termination is effective,
multiplied by a fraction, the numerator of which is the number of completed days
in the then-existing fiscal year through the Effective Date of Termination, and
the denominator of which is 365;
 
(c)           Base Salary until earlier of six (6) months after the Effective
Date of Termination or the commencement of death benefits under any existing
group life insurance plan maintained by the Company.
 
(d)           The Company shall pay any earned but unpaid Target Annual Bonus
with respect to the calendar year ended prior to the termination of the
Executive’s employment.
 
 
9

--------------------------------------------------------------------------------

 


(e)           The Company shall fully accelerate vesting of any and all unvested
stock options, restricted stock units and restricted stock grants held by the
Executive;
 
(f)           Accrued but unused vacation pay through the Effective Date of
Termination; and
 
(g)           All other rights and benefits the Executive is vested in, pursuant
to other plans and programs of the Company.
 
(h)           The benefits described in Sections 7.1(a), (b) and (f) shall be
paid in cash to the Executive in a single lump sum as soon as practicable
following the Effective Date of Termination, but in no event more than 30 days
after such date.  All other payments due to the Executive upon termination of
employment, including those described in Sections 7.1(c), (d) (e) and (g), shall
be paid in accordance with the terms of such applicable plans or programs or, in
the case of Section 7.1(c) at the times set forth therein.
 
(i)           With the exception of Articles 9, 10, 11, 12, 15 and 16 and
Section 7.1 (which shall survive such termination), the Company and the
Executive shall have no further obligations under this Agreement following the
Effective Date of Termination pursuant to this Section 7.1.
 
7.2           Termination Due to Disability.  In the event that the Executive
becomes disabled during employment such that he is unable to perform his duties
for more than 90 total calendar days during any period of 12 consecutive months,
or in the event of the Board’s reasonable expectation that the Executive’s
disability will exist for more than a period of 90 calendar days (“Disability”),
the Company shall have the right to terminate the Executive’s employment as
provided in this Section 7.2.
 
(a)           The Board shall deliver written notice to the Executive of the
Company’s intent to terminate for Disability at least 14 calendar days prior to
the Effective Date of Termination.
 
(b)           Determinations of Executive’s Disability shall determined by the
Board upon receipt of and in reliance on competent medical advice from one or
more individuals, selected by the Board who are qualified to give such
professional medical advice.
 
(c)           A termination for Disability shall become effective upon the end
of the 14-day notice period.  Upon the Effective Date of Termination, subject to
Section 7.2(f), the Company’s obligations under this Agreement shall immediately
expire.
 
(d)           Notwithstanding the foregoing, the Company shall be obligated to
pay to the Executive the following:
 
(1)           Base Salary through the Effective Date of Termination;
 
(2)           An amount equal to the Executive’s unpaid targeted Annual
Bonus  established for the fiscal year in which the Effective Date of
Termination occurs, multiplied by a
 
 
10

--------------------------------------------------------------------------------

 
 
fraction, the numerator of which is the number of completed days in the
then-existing fiscal year through the Effective Date of Termination, and the
denominator of which is 365;
 
(3)           The Company shall fully accelerate vesting of any and all unvested
stock options, restricted stock units and restricted stock grants held by the
Executive;
 
(4)           Accrued but unused vacation pay through the Effective Date of
Termination; and
 
(5)           All other rights and benefits the Executive is vested in, pursuant
to other plans and programs of the Company.
 
(e)           The benefits described in Sections 7.2(d)(1) and (d)(4) shall be
paid in cash to the Executive in a single lump sum as soon as practicable
following the Effective Date of Termination, but in no event later than 30 days
after such date.  The payments due to the Executive under Section 7.2(d)(2)
shall be paid in a lump sum on the Payment Date (as defined in Section
15.10).  All other payments due to the Executive upon termination of employment,
including those in Sections 7.2(d)(3) and (d)(5), shall be paid in accordance
with the terms of such applicable plans or program.
 
(f)           With the exception of the covenants contained in Articles 8, 9,
10, 11, 12, 13, 15 and 16 and Section 7.2 (which shall survive such
termination), the Company and the Executive thereafter shall have no further
obligations under this Agreement following the Effective Date of Termination
pursuant to this Section 7.2.
 
7.3           Voluntary Termination by the Executive.  The Executive may
terminate this Agreement at any time by giving Notice of Termination to the
Board, delivered at least 30 calendar days prior to the Effective Date of
Termination.
 
(a)           The termination automatically shall become effective upon the
expiration of the 30-day notice period.  Notwithstanding the foregoing, the
Company may waive the 30-day notice period; provided, however, that the
Executive shall be entitled to receive all elements of compensation described in
Sections 5.1 through 5.6 for the 30-day notice period, subject to the
eligibility and participation requirements of any qualified retirement plan.
 
(b)           Upon the Effective Date of Termination, following the expiration
of the  notice period, the Company shall pay the Executive his full Base Salary
and accrued but unused vacation pay, at the rate then in effect, through the
Effective Date of Termination, plus all other benefits to which the Executive
has a vested right at that time (for this purpose, the Executive shall not be
paid any Annual Bonus with respect to the fiscal year in which voluntary
termination under this Section occurs).
 
(c)           With the exception of Articles 9, 10, 11, 12, 13, 15 and 16 and
Section 7.3 (which shall survive such termination), the Company and the
Executive thereafter shall have no further obligations under this Agreement
following the Effective Date of Termination pursuant to this Section 7.3.
 
 
11

--------------------------------------------------------------------------------

 


7.4           Involuntary Termination by the Company without Cause.  At all
times during employment, the Board may terminate the Executive’s employment for
reasons other than death, Disability or Cause, by providing to the Executive a
Notice of Termination.
 
(a)           Such Notice of Termination shall be irrevocable absent the
express, mutual consent of the parties.
 
(b)           Upon the Effective Date of Termination (not a Qualifying
Termination), the Company shall pay and provide to the Executive:
 
(1)           An amount equal to two times the Executive’s annual Base Salary
established for the fiscal year in which the Effective Date of Termination
occurs;
 
(2)           An amount equal to two times the Executive’s Target Annual
Bonus  established for the fiscal year in which the Effective Date of
Termination occurs;
 
(3)           A continuation of the welfare benefits of health care, life and
accidental death and dismemberment, and disability insurance coverage (or if
continuation under the Company’s then current plans is not allowed, then
provision at the Company’s expense but subject to payment by Executive of those
payments which Executive would have been obligated to make under the Company’s
then current plan, of substantially similar welfare benefits from one or more
third party providers) after the Effective Date of Termination for two
years.  Such benefits shall be provided or paid in accordance with the Company’s
regular payroll practice applicable to such benefits.  These benefits shall be
provided to the Executive at the same coverage level as in effect as of the
Effective Date of Termination, and at the same premium cost to the Executive
which was paid by the Executive at the time such benefits were
provided.  However, in the event the premium cost and/or level of coverage shall
change for all employees of the Company, or for management employees with
respect to supplemental benefits, the cost and/or coverage level, likewise,
shall change for the Executive in a corresponding manner.  The continuation of
these welfare benefits shall be discontinued if prior to the expiration of the
two-year period, the Executive has available substantially similar benefits at a
comparable cost to the Executive from a subsequent employer, as determined by
the Board or Compensation Committee;
 
(4)           All outstanding equity awards granted to the Executive shall
become fully vested and exercisable, as applicable, and all restrictions to
which such awards may be subject shall immediately lapse;
 
(5)           An amount equal to the Executive’s unpaid Base Salary and accrued
but unused vacation pay through the Effective Date of Termination; and
 
(6)           All other benefits to which the Executive has a vested right at
the time, according to the provisions of the governing plan or program.
 
(c)           In the event that the Board terminates the Executive’s employment
without Cause on or after the date of the announcement of the transaction which
leads to a COC, the Executive shall be entitled to the COC Severance Benefits as
provided in Section 8.3 in lieu of the Severance Benefits outlined in this
Section 7.4; provided, however, that to the extent the
 
 
12

--------------------------------------------------------------------------------

 
 
Executive’s employment terminates prior to the COC, the COC Severance Benefits
shall be paid on the same schedule as the Severance Benefits.
 
(d)           Subject to Article 9 and Section 15.10, payment of all benefits
described in Sections 7.4(b)(1) and (2) shall be made in a single sum on the
Payment Date.
 
(e)           Except as specifically provided in Section 7.4(d), all other
payments due to the Executive upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.
 
(f)           With the exception of Articles 8, 9, 10, 11, 12, 13, 14, 15, and
17 and Section 7.4 (which shall survive such termination), the Company and the
Executive thereafter shall have no further obligations under this Agreement
following the Effective Date of Termination pursuant to this Section 7.4.
 
(g)           Notwithstanding anything herein to the contrary, and subject to
the provisions of Section 409A of the Code, the Company’s payment obligations
under this Section 7.4 shall be offset by any amounts that the Company is
required to pay to the Executive under a national statutory severance program
applicable to such Executive.
 
7.5           Termination for Cause.  Nothing in this Agreement shall be
construed to prevent the Board from terminating the Executive’s employment under
this Agreement for Cause.
 
(a)           To be effective, the Notice of Termination must set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination for Cause.
 
(b)           In the event Executive’s employment is terminated by the Board for
Cause, the Company shall pay the Executive his Base Salary and accrued vacation
pay through the Effective Date of Termination, and the Executive shall
immediately thereafter forfeit all rights and benefits (other than vested
benefits) he would otherwise have been entitled to receive under this
Agreement.  The Company and the Executive thereafter shall have no further
obligations under this Agreement following the Effective Date of Termination
pursuant to this Section 7.5 with the exception of the covenants contained in
Articles 8, 9, 10, 11, 12, 13, 14 and 15 and Section 7.5 (which shall survive
such termination).
 
7.6           Termination for Good Reason. The Executive shall have 30 days from
the date he learns of action taken by the Company that allows the Executive to
terminate his employment for Good Reason to provide the Board with a Notice of
Termination.
 
(a)           The Notice of Termination must set forth in reasonable detail the
facts and circumstances claimed to provide a basis for such Good Reason
termination.
 
(b)           The Company shall have 30 days to cure such Company action
following receipt of the Notice of Termination.
 
(c)           The Executive is required to continue his employment for the
30-day period following the date in which he provided the Notice of Termination
to the Board.  The Company may waive the 30-day notice period; however, the
Executive shall be entitled to
 
 
13

--------------------------------------------------------------------------------

 
 
receive all elements of compensation described in Sections 5.2, 5.4, 5.5 and 5.6
for the 30-day notice period, subject to the eligibility and participation
requirements of any qualified retirement plan.
 
(d)           Upon a termination of the Executive’s employment for Good Reason,
and following the expiration of the notice and cure period, the Company shall
pay and provide to the Executive the following:
 
(1)           An amount equal to two times the Executive’s annual Base Salary
established for the fiscal year in which the Effective Date of Termination
occurs;
 
(2)           An amount equal to two times the Executive’s Targeted Annual Bonus
Award established for the fiscal year in which the Effective Date of Termination
occurs;
 
(3)           A continuation of the welfare benefits of health care, life and
accidental death and dismemberment, and disability insurance coverage for two
years after the Effective Date of Termination (or if continuation under the
Company’s then current plans is not allowed, then provision at the Company’s
expense but subject to payment by Executive of those payments which Executive
would have been obligated to make under the Company’s then current plan, of
substantially similar welfare benefits from one or more third party
providers).  Such benefits  shall be provided or paid in accordance with the
Company’s regular payroll practice applicable to such benefits.  These benefits
shall be provided to the Executive at the same coverage level, as in effect as
of the Effective Date of Termination and at the same premium cost to the
Executive which was paid by the Executive at the time such benefits were
provided.  However, in the event the premium cost and/or level of coverage shall
change for all employees of the Company, or for management employees with
respect to supplemental benefits, the cost and/or coverage level, likewise,
shall change for the Executive in a corresponding manner.  The continuation of
these welfare benefits shall be discontinued prior to the end of the two-year
period in the event the Executive has available substantially similar benefits
at a comparable cost to the Executive from a subsequent employer, as determined
by the Board or Compensation Committee;
 
(4)           All outstanding equity awards granted to the Executive shall
become fully vested and exercisable, as applicable, and all restrictions to
which such awards may be subject shall immediately lapse;
 
(5)           An amount equal to the Executive’s unpaid Base Salary and accrued
but unused vacation pay through the Effective Date of Termination; and
 
(6)           All other benefits to which the Executive has a vested right at
the time, according to the provisions of the governing plan or program.
 
(e)           The Executive’s right to terminate employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness unless such incapacity is determined to constitute a Disability as
provided herein.
 
(f)           Subject to Article 9 and Section 15.10, payment of all benefits
described in Sections 7.6(d)(1) and (2) shall be made in a single sum on the
Payment Date.
 
 
14

--------------------------------------------------------------------------------

 


(g)           Except as specifically provided in Section 7.6(f), all other
payments due to the Executive upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.
 
(h)           With the exceptions of Articles 8, 9, 10, 11, 12, 13, 14, 15, and
17 and Section 7.6 (which shall survive such termination), the Company and the
Executive thereafter shall have no further obligations under this Agreement
following the Effective Date of Termination pursuant to this Section 7.6.
 
Article 8.  Change of Control
 
8.1           Employment Termination In Connection with a COC.  The Executive
shall be entitled to receive from the Company COC Severance Benefits if he
experiences a Qualifying Termination during the Change of Control Protection
Period; provided, that:
 
(a)           The Executive shall not be entitled to receive COC Severance
Benefits if he is terminated for Cause, or if his employment with the Company
ends due to death, or Disability, or due to voluntary termination of employment
by the Executive without Good Reason.
 
(b)           COC Severance Benefits shall be paid in lieu of all other benefits
provided to the Executive under the terms of this Agreement.
 
8.2           Qualifying Termination.  The occurrence of any one or more of the
following events during the Change of Control Protection Period shall trigger
the payment of COC Severance Benefits to the Executive under this Agreement:
 
(a)           An involuntary termination of the Executive’s employment by the
Company for reasons other than Cause, death, or Disability, as evidenced by a
Notice of Termination delivered by the Company to the Executive; or
 
(b)           A voluntary termination by the Executive for Good Reason, as
evidenced by a Notice of Termination delivered to the Company by the Executive;.
 
8.3           Severance Benefits Paid upon a Qualifying Termination.  In the
event the Executive becomes entitled to receive COC Severance Benefits, the
Company shall pay to the Executive and provide him the following:
 
(a)           An amount equal to  two and one-half  times the Executive’s annual
Base Salary established for the fiscal year in which the Effective Date of
Termination occurs;
 
(b)           An amount equal to two and one-half  times the Executive’s Target
Annual Bonus established for the fiscal year in which the Executive’s Effective
Date of Termination occurs;
 
(c)           An amount equal to the Executive’s unpaid Base Salary and accrued
but unused vacation pay through the Effective Date of Termination;
 
 
15

--------------------------------------------------------------------------------

 


(d)           All outstanding long-term incentive awards shall accelerate and
become fully vested, and all stock options shall remain fully exercisable in
accordance with the terms of the governing plan and grant agreements;
 
(e)           A continuation of the welfare benefits of health care, life and
accidental death and dismemberment, and disability insurance coverage for two
and one-half years after the Effective Date of Termination (or if continuation
under the Company’s then current plans is not allowed, then provision at the
Company’s expense but subject to payment by Executive of those payments which
Executive would have been obligated to make under the Company’s then current
plan, of substantially similar welfare benefits from one or more third-party
providers).  Such benefits  shall be provided or paid in accordance with the
Company’s regular payroll practice applicable to such benefits.
 
(1)           These benefits shall be provided to the Executive at the same
coverage level, as in effect as of the Effective Date of Termination or, if
greater, as in effect 60 days prior to the date of the COC, and at the same
premium cost to the Executive which was paid by the Executive at the time such
benefits were provided.
 
(2)           In the event the premium cost and/or level of coverage shall
change for all employees of the Company, or for management employees with
respect to supplemental benefits, the cost and/or coverage level, likewise,
shall change for the Executive in a corresponding manner.
 
(3)           The continuation of these welfare benefits shall be discontinued
prior to the end of the two and one-half  year period in the event the Executive
has available substantially similar benefits at a comparable cost to the
Executive from a subsequent employer, as determined by the Board or the
Compensation Committee in good faith.
 
8.4           Form and Timing of Severance Benefit.  Payment of all of the
benefits described in Sections 8.3(a) through (c) shall be paid in cash to the
Executive in a single lump sum on the Payment Date, subject to Article 9
(Compliance with IRC Section 409A).  All other payments due to the Executive
upon termination of employment shall be paid in accordance with the terms of
such applicable plans or programs.
 
8.5           With the exceptions of Articles 8, 9, 10, 11, 12, 13, 14, 15, and
17 (which shall survive such termination), the Company and the Executive
thereafter shall have no further obligations under this Agreement following the
Effective Date of Termination pursuant to this Article 8.
 
Article 9.  Compliance with IRC Section 409A.
 
(a)           The following rules shall apply with respect to distribution of
the payments and benefits, if any, to be provided to the Executive under
Articles 7 or 8, as applicable:
 
(i)           It is intended that each installment of the payments and benefits
provided under Articles 7 or 8 shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”).  Neither the Company
 
 
16

--------------------------------------------------------------------------------

 
 
nor the Executive shall have the right to accelerate or defer the delivery of
any such payments or benefits except to the extent specifically permitted or
required by Section 409A.
 
(ii)           If, as of the date of the “separation from service” of the
Executive from the Company (determined as set forth below), the Executive is not
a “specified employee” (within the meaning of Section 409A), then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Articles 7 or 8, as applicable.
 
(iii)           If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is a “specified employee” (within the
meaning of Section 409A), then:
 
(1)           Each installment of the payments and benefits due under Articles 7
or 8, as applicable, that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the Short-Term Deferral Period (as defined under
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation § 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A and shall be paid at the time and in the manner set forth in this
Agreement; and
 
(2)           Each installment of the payments and benefits due under Articles 7
or 8 that is not described in clause (1), above, and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation §
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service).  Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.
 
(b)           The determination of whether and when a separation from service of
the Executive from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation §
1.409A-1(h).  Solely for purposes of this Section 9(b), “Company” shall include
all persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.
 
(c)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during the
 


 
17

--------------------------------------------------------------------------------

 
 
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.
 
(d)           The parties acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available.  Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of Section
409A are intended to comply with Section 409A.  If, however, any such benefit or
payment is deemed to not comply with Section 409A, the Company and Executive
agree to renegotiate in good faith any such Severance Benefit or COC Severance
Benefit (including, without limitation, as to the timing of any such payment
payable pursuant to the terms of this Agreement) so that either (i) Section 409A
will not apply or (ii) compliance with Section 409A will be achieved.
 
Article 10.  Creation of Rabbi Trust
 
10.1           In the event that a payment of a COC Severance Benefit is
required to be made on the day that is six months and one day after the
Executive’s “separation from service” pursuant to Section 9 (a)(iii), the
Company shall deposit the full amount of such payment in cash in a rabbi trust
for the benefit of the Executive as soon as reasonably practicable following the
Executive’s “separation from service”.  The rabbi trust shall be governed by the
terms of a trust agreement reasonably acceptable to the parties, shall be
irrevocable and shall provide that the Company, or any successor thereto, may
not, directly or indirectly, use or recover any assets of the rabbi trust until
such time as the assets of the trust have been paid to the Executive hereunder,
subject only to the claims of creditors of the Company in the event of its
insolvency or bankruptcy.  The assets held by the rabbi trust shall be
transferred to the Executive one day following the six-month anniversary of the
Executive’s “separation from service” from the Company (the “Six-Month Payment
Date”).  The assets delivered to the Executive pursuant to the rabbi trust shall
reflect any investment gain or loss (as the case may be) on the COC Severance
Benefit from the date the assets comprising the COC Severance Benefit were
deposited into such rabbi trust until the Six-Month Payment Date.  The Company,
or any successor thereto, shall deliver and pay over to the appropriate taxing
authorities if and when due all amounts subject to withholding with respect to
the transfer of the COC Severance Benefit to the rabbi trust and the transfer of
the assets of the rabbi trust to the Executive (as adjusted for any investment
gain or loss) on the Six-Month Payment Date, and shall instruct the trustee to
transfer to the Executive such assets (in such form and asset class as has been
deposited initially into the rabbi trust), without any further reduction for
withholding for federal, state and local taxes other than any additional amounts
required to be withheld on any amounts transferred to the Executive that were
not included in the initial computation of the COC Severance Benefit.
 
 
18

--------------------------------------------------------------------------------

 


Article 11.  Assignment
 
11.1           Assignment by Company.  This Agreement may and shall be assigned
or transferred to, and shall be binding upon and shall inure to the benefit of
any Successor Company.
 
(a)           Any such Successor Company shall be deemed substituted for all
purposes as the “Company” under the terms of this Agreement.
 
(b)           Failure of the Company to obtain the agreement of any Successor
Company to be bound by the terms of this Agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement, and shall immediately
entitle the Executive to benefits from the Company in the same amount and on the
same terms as the Executive would be entitled to receive in the event of a
termination of employment for Good Reason as provided in Section 7.6 (failure
not related to a COC) or Section 8.3 (if the failure of assignment follows or is
in connection with a COC).
 
(c)           Except as otherwise provided or as expressly agreed to in writing
with the Executive, this Agreement may not otherwise be assigned by the Company.
 
11.2           Assignment by Executive.  Executive shall not be entitled to
assign any of Executive’s rights or obligations under this Agreement.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.
 
(a)           If the Executive dies while any amount would still be payable to
him pursuant to this Agreement had he continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement, to the Executive’s Beneficiary.
 
(b)           If the Executive has not named a Beneficiary, then such amounts
shall be paid to the Executive’s devisee, legatee, or other designee, or if
there is no such designee, to the Executive’s estate.
 
Article 12.  Legal Fees and Notice
 
12.1           Payment of Legal Fees.  To the extent permitted by law, the
Company shall pay all legal fees, costs of litigation, prejudgment interest, and
other expenses incurred by Executive in contesting a termination, if the
Executive prevails in such contest.  The Company shall also pay the reasonable
attorneys fees, not to exceed $75,000, incurred by the Executive in the
negotiation and preparation of this Agreement.
 
12.2           Notice.  Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (d)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice
 
 
19

--------------------------------------------------------------------------------

 


shall be sent to the addresses set forth below, or such other address as either
party may specify in writing.
 
If to the Executive:
John H. Johnson
Four Kristina Way
Flemington, NJ 08822


With a copy to:
John D. Martini, Esq.
Reed Smith, LLP
2500 One Liberty Place
1650 Market Street
Philadelphia, PA 19103


If to the Company:
Dendreon, Inc.
Attention General Counsel
1301 2nd Avenue, Suite 3200
Seattle, WA 98101
 
Article 13.  Confidentiality and Noncompetition
 
13.1           Disclosure of Information.  The Executive recognizes that he has
access to and knowledge of confidential and proprietary information of the
Company that is essential to the performance of his duties under this Agreement.
 
(a)           The Executive will not, during and for so long as such information
remains confidential, in whole or in part, disclose such information to any
person, firm, corporation, association, or other entity for any reason or
purpose whatsoever, nor shall he make use of any such information for his own
purposes, so long as such information has not otherwise been disclosed to the
public or is not otherwise in the public domain except as required by law or
pursuant to administrative or legal process.
 
13.2           No Employment with, or Connection to, Competitor.  The Executive
agrees that, from the Effective Date of this Agreement until one (1) year
following the Executive’s Effective Date of Termination, the Executive will not,
without securing the prior written permission of the Company:
 
(a)           be employed by, act as an agent for, or consult with or otherwise
perform services for, a Competitor (as defined below); or
 
(b)           own any equity interest in, manage or participate in the
management (as an officer, director, partner, member or otherwise) of, or be
connected in any other manner with, a Competitor, except that this section shall
not restrict the Executive from owning less than one percent (1%) of the equity
interests of any publicly held entity.
 
 
20

--------------------------------------------------------------------------------

 
 
13.3            Nonsolicitation of Company Employees and Customers.  The
Executive agrees that for a period of one (1) year following the Executive’s
Effective Date of Termination, the Executive will not, without securing the
prior written permission of the Company, induce or attempt to induce any
employee, officer, director, agent, independent contractor, consultant,
customer, strategic partner, licensor, licensee, supplier or other service
provider of the Company to terminate a relationship with, cease providing
services or products to, or purchasing products or services from, the Company.
 
13.4           Definition of Competitor.  The term “Competitor” as used in this
Agreement means any individual or entity that is directly engaged in the
development and/or commercialization in the United States of one or more ex vivo
cellular immunotherapies for the therapeutic treatment of cancer, which ex vivo
cellular immunotherapies generate twenty percent (20%) or more of either the
annual gross revenue or worldwide operating expense of such Competitor in the
United States.  The term “Competitor” also includes an individual or entity that
is preparing to directly engage in the development and/or commercialization in
the United States of ex vivo cellular immunotherapies, if such ex vivo
immunotherapies are anticipated to generate twenty (20%) or more of either the
annual gross revenue or annual operating expense of such Competitor in the
United States during the first calendar year of development and/or
commercialization.
 
13.5           Reasonableness of Restrictions.  The Company and the Executive
agree that, in light of all of the facts and circumstances relating to the
relationship that exists and is expected to exist between the Company and the
Executive, these restrictions (including, but not limited to, the scope of the
restricted activities, the duration of the restrictions, and the geographic
extent of the restrictions) are fair and reasonably necessary for the protection
of the goodwill and other protectable interests of the Company.  If a court or
arbitrator of competent jurisdiction declines to enforce any of these
restrictions, the Company and the Executive agree that the restrictions shall be
enforceable to the maximum extent allowed by law.
 
Article 14.  Outplacement Assistance
 
14.1           Following a termination of employment by the Company without
Cause or by the Executive for Good Reason, the Executive shall be reimbursed by
the Company for the costs of outplacement services obtained by the Executive and
moving expenses within the one-year period after the Effective Date of
Termination; provided, however, that the total reimbursement shall be limited to
an amount equal to $50,000.  The provision of such reimbursement shall be
subject to the terms of Section 9(c).
 
Article 15.  Miscellaneous
 
15.1           Entire Agreement.  The Company’s Proprietary Information and
Inventions Agreement entered into by the Executive, the Company’s stock option
plan and documents reflecting options and restricted stock granted to the
Executive, the Indemnity Agreement entered into by the Company and the
Executive, if any, and this Agreement constitute the entire agreement between
the parties relating to this subject matter and supersede any prior agreements,
discussions, representations, negotiations, or understandings, oral or written,
between the Executive and the Company.
 
 
21

--------------------------------------------------------------------------------

 


15.2           Modification.  This Agreement shall not be varied, altered,
modified, canceled, changed, or in any way amended except by mutual agreement of
the parties in a written instrument executed by the parties hereto or their
legal representatives.
 
15.3           Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
 
15.4           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
 
15.5           Tax Withholding.  The Company may withhold from any benefits
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
 
15.6           Beneficiaries.  To the extent allowed by law, any payments or
benefits hereunder due to the Executive at the time of his death shall
nonetheless be paid or provided and the Executive may designate one or more
persons or entities as the primary and/or contingent beneficiaries of any
amounts to be received under this Agreement.  Such designation must be in the
form of a signed writing acceptable to the Board or the Board’s designee.  The
Executive may make or change such designation at any time.
 
15.7           Previous Obligations.
 
(a)           The Executive agrees and confirms that the Executive’s acceptance
of this Agreement and performance of his duties hereunder will not in any way
require or place the Executive in a position that may require or potentially may
require the use or disclosure of any third party’s trade secrets or proprietary
information.
 
(b)           The Executive confirms that the Executive has disclosed to the
Company all agreements the Executive has with any third party that incorporate
confidentiality restrictions or a covenant not to compete.
 
(c)           The Executive believes that he is under no obligations to any
third party, including any confidentiality agreements, covenants not to compete
or the like, which will in any way restrict the Executive’s ability to perform
his duties hereunder.
 
(d)           The Executive agrees and confirms that in the event the Executive
is ever asked to participate in any activity or perform any job duties and
responsibilities as an employee of the Company which the Executive believes may
involve the utilization or dissemination of information a third party has
identified as its proprietary information or a trade secret or which may fall
under a previously executed covenant not to compete, the Executive will
immediately notify the General Counsel and will not undertake to participate in
any activities which require or could possibly require the Executive to utilize
or rely upon such proprietary information or trade secret.
 
 
22

--------------------------------------------------------------------------------

 
 
 
15.8           Review by Counsel.  Prior to executing this Agreement, the
Executive agrees that he has consulted with his attorney who represents his
interests and who has fully and completely explained the terms and conditions of
this Agreement and the obligations created herein.
 
15.9           Indemnification. The Company hereby agrees to indemnify the
Executive for all of his actions taken in his capacity as an employee, officer,
or director, to the maximum extent permissible by law.
 
15.10           Release.  Notwithstanding anything to the contrary in this
Agreement, the obligation of the Company to make the payments or provide the
benefits described in Sections 7.2(d)(2) and (3), 7.4(b)(1) through (4),
7.6(d)(1) through (4), or Section 8.3(a), (b) (d) or (e), and the right of the
Executive to receive such benefits, are subject to the obligation of the
Executive to deliver an executed release in the form attached hereto as Exhibit
A (or, at the Company’s election, such other form that the Company is then
reasonably using for executives similarly situated to the Executive) (the
“Release”) and any applicable revocation period with respect to the Release
expiring within 60 days following the Effective Date of Termination.  The
severance payments and benefits shall be paid or commence on the first payment
date following the date on which the Release becomes effective (the “Payment
Date”).  Notwithstanding the foregoing, if the 60th day following the date of
termination occurs in the calendar year following the year of termination, then
the Payment Date shall be no earlier than January 1 of such subsequent calendar
year.
 
15.11           Waiver.  Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
 
15.12           Interpretation; Construction.  The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. Both parties have participated in the negotiation of this
Agreement.  Therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
 
15.13           Injunctive Relief.  Notwithstanding the foregoing, any action
brought by the Company under this Agreement seeking a temporary restraining
order, temporary and/or permanent injunction and/or decree of specific
performance of the terms of this Agreement may be brought in any court of
competent jurisdiction.  The Company shall not be required to post a bond as a
condition for the granting of such relief.
 
Article 16.  Governing Law
 
16.1           To the extent not preempted by federal law, the provisions of
this Agreement shall be construed and enforced in accordance with the laws of
the state of Delaware. Venue for any action arising from this Agreement shall be
exclusively in King County, Washington.
 
16.2           The Executive and the Company agree that if a dispute arises
concerning or relating to the Executive’s employment with the Company, or the
termination of the Executive’s employment, such dispute shall be submitted to
binding arbitration under the rules of the American Arbitration Association
regarding resolution of employment disputes in effect at the
 
 
23

--------------------------------------------------------------------------------

 
 
time such dispute arises.  The arbitration shall take place in King County,
Washington, before a single experienced arbitrator licensed to practice law in
Washington and selected in accordance with the American Arbitration Association
rules and procedures.  Except as provided below, the Executive and the Company
agree that this arbitration procedure will be the exclusive means of redress for
any disputes relating to or arising from the Executive’s employment with the
Company or his termination, including disputes over rights provided by federal,
state, or local statutes, regulations, ordinances, and common law, including all
laws that prohibit discrimination based on any protected classification.  The
parties expressly waive the right to a jury trial, and agree that the
arbitrator’s award shall be final and binding on both parties, and shall not be
appealable. The arbitrator shall have discretion to award monetary and other
damages, and any other relief that the arbitrator deems appropriate and is
allowed by law.
 
16.3           The Company and the Executive agree that the sole dispute that is
excepted from Section 16.2 is an action seeking injunctive relief from a court
of competent jurisdiction regarding enforcement and application of Article 13 of
this Agreement, which action may be brought in addition to, or in place of, an
arbitration proceeding in accordance with Section 16.2.
 
Article 17.  Adjustment of Payments and Benefits
 
17.1           Notwithstanding any provision of this Agreement to the contrary,
if any payment or benefit to be paid or provided under this Agreement or
otherwise would be an “Excess Parachute Payment,” within the meaning of Section
280G of the Code, or any successor provision thereto, but for the application of
this sentence, then the payments and benefits to be paid or provided hereunder
shall be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction shall be made only if and to the extent that such reduction would
result in an increase in the aggregate payments and benefits to be provided,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes).  The determination of whether any
reduction in such payments or benefits to be provided hereunder is required
pursuant to the preceding sentence shall be made at the expense of the Company,
if requested by the Executive or the Company, by the Company’s independent
accountants, as engaged by the Company immediately prior to the date of the
Change of Control.  The fact that the Executive’s right to payments or benefits
may be reduced by reason of the limitations contained in this Section 17.1 shall
not of itself limit or otherwise affect any other rights of the Executive under
this Agreement.  In the event that any payment or benefit intended to be
provided hereunder is required to be reduced pursuant to this Section 17.1, such
payments or benefits will be reduced in the following order: (a) the lump sum
severance payment described in Section 8.3(a) (multiple of Base Salary); (b) the
lump sum severance payment described in Section 8.3(b) (multiple of Target
Annual Bonus); (c) the benefits described in Section 14.1 (reimbursement for
certain outplacement services and moving expenses); (d) the benefits described
in Section 8.3(e) (reimbursement for cost of continued welfare benefits); (e)
the benefits described in Section 8.3(d) (accelerated vesting of equity awards).
The Company also hereby agrees that, for purposes of determining whether any
payments or benefits under this Agreement would be subject to any excise tax
under Section 4999 of the Code and for purposes of determining any limitation on
the Company’s compensation deduction under Section 280G of
 
 
24

--------------------------------------------------------------------------------

 
 
the Code, the noncompete under Section 13.2 of this Agreement shall be treated
as an agreement for the performance of personal services and shall be attributed
a value as determined by a valuation firm engaged by the Company at its sole
expense and designated by the mutual agreement of the Compensation Committee as
in place immediately prior to the Change of Control and the Executive.
 
[signature pages follow]
 


 


 
25

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company, through its duly authorized representative, and
the Executive have executed this Agreement as of the Effective Date.
 
 
Executive:
 
/s/ John H.
Johnson                                                                          
John H. Johnson
 
Company:
 
Dendreon Corporation
 
By: /s/ Pedro Granadillo
      Pedro Granadillo
      Chairman, Search and Compensation
      Committees of the Board of Directors
 
 
 
US_ACTIVE-108459156
CH1 6461539v.5
 
 
26
 

--------------------------------------------------------------------------------